DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 29-33, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya (JP 5-270207, of record) and further in view of (a) Mechanics of Pneumatic Tires, (b) Io (JP 4-85105, of record), and (c) Takahashi (US 2013/0248075, newly cited) .
As best depicted in Figure 1, Moriya is directed to a tire construction comprising a tread 5, a pair of beads 7, a carcass 2, a pair of sidewalls 6, a pair of belt layers 3,4, and a pair of annular inserts 10 (shoulder rubber layers) arranged between said carcass and a radially innermost belt layer 3.  It is further evident from Figure 1 that said annular inserts extend axially beyond ends of said belt layers.  Also, said inserts have a hardness between 95 and 98 (Abstract).  While Moriya is silent with respect to the sidewall hardness, conventional sidewalls are formed with compositions having a significantly smaller hardness, as evidenced by Mechanics of Pneumatic Tires.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Moriya with compositions satisfying the claimed quantitative relationship.
Also, regarding claim 27, Moriya fails to describe or depict the junction between the sidewall and the tread.  However, the claimed arrangement in which said annular inserts define 
	Lastly, with respect to claim 27, tire rubbers layers, including shoulder rubber layers, are conventionally formed by winding rubber tapes and thus forming a plurality of adjacent coils.  Takahashi provides an example of such a well-known and conventional winding technique, as shown for example by Takahashi (Paragraph 88).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the shoulder rubber layer of Moriya by arranging a plurality of adjacent coils since such is consistent with the common manner of forming similar tire rubber layers (axially external end of annular insert would correspond with axially outermost winding or coil).    
With respect to claim 29, as noted above, the annular inserts and the sidewalls have significantly different mechanical properties and as such, would have been expected to be formed with different compositions.
As to claims 30 and 31, sulfur, at a minimum, is present in essentially every tire rubber composition.

With respect to claims 37 and 38, Figure 3a of Io depicts a tire in which the annular insert contacts an underlying carcass structure and thus, said insert necessarily extends axially inward of an end of the sidewall.  Additionally, Figure 3a depicts an exemplary tire construction in which an axially inner end of sidewall 14 is ever so slightly axially inward of a belt end.  It is extremely well known and conventional that tire belt layers are commonly described in terms of a wide range of axial widths and a fair reading of Io does not suggest the exclusive use of tire sidewalls that are positioned axially inward of ends of overlying belt layers.  The exact location of an axially inner end of the sidewall in relation to an axially outer end of the belt is not critical to the inventive concept of Moriya in view of Io and the tire industry recognizes a wide variety of axial arrangement for any number of tire components, including tire belt layers and tire sidewalls.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to arranged the claimed ends of the belt layer and the sidewall in accordance to the claimed invention.   
4.	Claims 34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya, Mechanics of Pneumatic Tires, Io, and Takahashi  as applied in claim 32 above and further in view of Yahagi (US 4,683,928, of record).
As detailed above, Moriya teaches a tire construction comprising a pair of annular inserts, a pair of sidewalls, and a tread.  While the tread of Moriya appears to be a single composition, it is equally well known to form respective tread ends with a different .    
5.	Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya, Mechanics of Pneumatic Tires, Io, and Takahashi as applied in claim 32 above and further in view of Shimada (US 4,894,409, of record).
As detailed above, Moriya teaches a tire construction comprising a tread and a sidewall.  In such an instance, however, Moriya is silent with respect to the sidewall composition and the tread composition.  
In any event, each of the tire sidewall and the tread represent an exterior or visible tire component and the same or similar compositions are commonly used to form such components.  Shimada provides one example of a tire construction in which a composition is disclosed as having applicability in the sidewall and the tread (Column 9, Lines 24+).  It is emphasized that the benefits of fracture resistance and wear resistance are highly desirable in each of the tread and the sidewall.  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same composition in the tread (at least in respective axially outer ends) and sidewall of Moriya.   
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) August 3, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that Takahashi has been provided to evidence the well-known and conventional manner in which tire rubber layers, including tire shoulder rubber layers, are formed.  In such an instance, each of the plurality of windings corresponds with a “coil” and an axially outermost winding or coil is an axially outermost end of the annular insert as a whole. 
	Furthermore, as detailed above, It is extremely well known and conventional that tire belt layers are commonly described in terms of a wide range of axial widths and a fair reading of Io does not suggest the exclusive use of tire sidewalls that are positioned axially inward of ends of overlying belt layers.  The exact location of an axially inner end of the sidewall in relation to an axially outer end of the belt is not critical to the inventive concept of Moriya in view of Io and the tire industry recognizes a wide variety of axial arrangement for any number of tire components, including tire belt layers and tire sidewalls.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to arranged the claimed ends of the belt layer and the sidewall in accordance to the claimed invention.   
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 4, 2021